DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed on 4/15/2022 with respect to newly added limitations of claims 7-10 have been considered but are moot because the newly added limitations have been addressed in instant Office Action with newly identified prior art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over You et. al. (US 20190297601 A1, You hereinafter) in view of Islam et. al. (US 20180035459 A1, Islam hereinafter).

You discloses “DOWNLINK SIGNAL RECEPTION METHOD AND USER EQUIPMENT, AND DOWNLINK SIGNAL TRANSMISSION METHOD AND BASE STATION” (Title), wherein “A user equipment attempts to decode decoding candidates and detects a physical downlink control channel (PDCCH) within time symbols from time symbol #0 to time symbol #N-1 for downlink control channel transmission in a transmission time interval (TTI)” (Abstract).
You’s disclosure comprises the following:

Regarding claim 7,  A terminal device (e.g. “A base station (BS) and a user equipment (UE) transmit and receive data and/or control information scheduled on a prescribed time unit basis, e.g. on a subframe basis.” [0002], which UE is the terminal device) comprising:
reception circuitry (e.g. “The user equipment includes a radio frequency (RF) unit, and a processor configured to control the RF unit“ [0013], which RF unit is associated with transmission and reception circuitry) configured to monitor a first control resource set mapped to a first set of orthogonal frequency division multiplexing (OFDM) symbols in a slot and a second control resource set mapped to a second set of OFDM symbols in the slot for a control channel (e.g. “Referring to FIG. 2, a slot includes a plurality of orthogonal frequency division multiplexing (OFDM) symbols in the time domain and includes a plurality of resource blocks (RBs) in the frequency domain. The OFDM symbol may refer to one symbol duration..…Although one slot of a subframe including 7 OFDM symbols is shown in FIG. 2 for convenience of description, examples of the present invention are similarly applicable to subframes having a different number of OFDM symbols” [0063]-[0064], which different numbers of OFDM symbols comprises a first set of OFDM symbols and a second set of OFDM symbols. Furthermore, “Referring to FIG. 3, a maximum of 3 (or 4) OFDM symbols located in a front part of a first slot of a subframe corresponds to the control region” [0066], which Fig. 3 shows the control channel PDCCH for UE2 allocated to a first set of OFDM symbols and a second set of OFDM symbols in a slot. Moreover, “the UE may monitor the PDCCH within an OFDM symbol region available for PDCCH transmission without knowing the number of PDCCH transmission OFDM symbols. In this case, the OFDM symbol region available for PDCCH transmission may be, for example, a few front OFDM symbols in a subframe……… the number of OFDM symbols may be a value transmitted through higher layer signaling. A plurality of resources to which the PDCCH may be mapped may be configured for the UE. If these resources to which the PDCCH may be mapped are a control resource set, multiple control resource sets may be configured for the UE and the number of OFDM symbols may differ according to each control resource set” [0159], which multiple control resource sets comprises a first control resource set and a second control resource set, and the number of OFDM symbols associated with the first control resource set is considered as the first set of OFDM symbols and the number of OFDM symbols associated with the second control resource set is considered as the second set of OFDM symbols in the slot. Moreover, note that there are multiple options in the claim and only this option is considered here); and
transmission circuitry (e.g. aforesaid RF unit) configured to transmit a shared channel based on uplink grant in a downlink control information in the control channel (e.g. “The eNB may also indicate an OFDM symbol location ….. at which PUSCH transmission is started in a subframe through a UL grant scheduling the PUSCH. More generally, the eNB may indicate a gap size (or a transmission timing) from an OFDM symbol in which the DL grant/UL grant is transmitted to an OFDM symbol in which transmission of a scheduled PDSCH/PUSCH is started” [0164], which PUSCH is shared channel based on uplink grant. Furthermore, “The control information transmitted through the PDCCH will be referred to as downlink control information (DCI). The DCI includes resource allocation information for a UE or UE group and other control information” [0068]. Note that there are multiple options in the claim and only this option is considered here), wherein
at least one of OFDM symbols in the first control resource set is different from any OFDM symbol in the second control resource set (e.g. Fig. 3 showing at least one OFDM symbol at control region 0 of the first control resource set is different from any OFDM symbol in the control region 1 of the second control resource set),
a first number of OFDM symbols in the first control resource set is given by a higher layer signaling (e.g. aforesaid “the number of OFDM symbols may be a value transmitted through higher layer signaling”, which number of OFDM symbols comprise the first number of OFDM symbols in the first control resource set and the second number of OFDM symbols in the second control resource set), 
a second number of OFDM symbols in the second control resource set is given by the higher layer signaling (e.g. aforesaid “the number of OFDM symbols may be a value transmitted through higher layer signaling”), and 
in a case that the control channel is monitored in the first control resource set (e.g. aforesaid UE monitoring PDCCH within an OFDM symbol region available for PDCCH transmission), the monitoring is on the first number of OFDM symbols in the first control resource set (e.g. aforesaid “multiple control resource sets may be configured for the UE and the number of OFDM symbols may differ according to each control resource set” is associated with different number of OFDM symbols of the first control resource set and the second control resource set of the control channel. Thus, when the control channel is monitored in the first control resource set, the monitoring is on the first number of OFDM symbols in the first control resource set, since the first control resource set is associated with first number of OFDM symbols. Note that the underlined feature is different from the claimed feature and this difference will be discussed below), 
in a case that the control channel is monitored in the second control resource set (e.g. aforesaid UE monitoring PDCCH within an OFDM symbol region available for PDCCH transmission), the monitoring is on the second number of OFDM symbols in the second control resource set (e.g. Note that aforesaid “multiple control resource sets may be configured for the UE and the number of OFDM symbols may differ according to each control resource set” is associated with different number of OFDM symbols of the first control resource set and the second control resource set of the control channel. Thus, when the control channel is monitored in the second control resource set, the monitoring is on the second number of OFDM symbols in the second control resource set, since the second control resource set is associated with second number of OFDM symbols).

It is noted that while disclosing monitoring control channel, You is silent about a first precoder granularity for the control channel is same as the first number of OFDM symbols in the first control resource set, a second precoder granularity for the control channel is same as the second number of OFDM symbols in the second control resource set, and the first precoder granularity is different from the second precoder granularity,  which however had been known in the art before the effective filing date of the claimed invention as shown by Islam in a disclosure “Coexistence Of Grant-Based And Grant-Free Uplink Transmissions In A Channel” (Title), wherein “In the time domain, the granularity can be one or a combination/group of symbols, slots, mini-slots, or units of time (e.g., one or more us, etc.)” [0065]. Since there are first number of OFDM symbols in the first control resource set of the control channel, the first precoder granularity for the control channel is same as the first number of OFDM symbols in the first control resource set and since there are second number of OFDM symbols in the second control resource set of the control channel, the second precoder granularity for the control channel is same as the second number of OFDM symbols in the second control resource set. Moreover, since the granularity can be one or a combination of symbols, the first precoder granularity (e.g. one symbol) for the control channel is different from the second precoder granularity (e.g. a combination of symbols) for the control channel. In other words, the precoder granularity changes according to control resource sets of the control channel.
Therefore, it would have been obvious to one of ordinary skill in the art to combine Islam’s method of precoding granularity with the number of OFDM symbols in the control resource set so that “the coexistence of grant-based and grant-free uplink transmissions in a channel” is supported [0004]. 

Regarding claim 8,  A base station device (e.g. “A base station (BS) and a user equipment (UE) transmit and receive data and/or control information scheduled on a prescribed time unit basis, e.g. on a subframe basis” [0002]) comprising:
transmission circuitry configured to transmit a first control resource set mapped to a first set of orthogonal frequency division multiplexing (OFDM) symbols in a slot and a second control resource set mapped to a second set of OFDM symbols in the slot for a control channel (e.g. “The base station includes a radio frequency (RF) unit, and a processor configured to control the RF unit. The processor controls the RF unit to transmit a physical downlink control channel (PDCCH) in one of decoding candidates included within time symbols from time symbol #0 to time symbol #N-1 for DL control channel transmission in a time transmission interval (TTI)” [0015], which RF unit is associated with transmission and reception circuitry. Furthermore, “A plurality of resources to which the PDCCH may be mapped may be configured for the UE. If these resources to which the PDCCH may be mapped are a control resource set, multiple control resource sets may be configured for the UE and the number of OFDM symbols may differ according to each control resource set” [0159], which multiple control resource sets comprises a first control resource set and a second control resource set, and the number of OFDM symbols associated with the first control resource set is considered as the first set of OFDM symbols and the number of OFDM symbols associated with the second control resource set is considered as the second set of OFDM symbols in the slot. Note that there are multiple options in the claim and only this option is considered here); and
reception circuitry (e.g. aforesaid reception circuitry) configured to receive a shared channel based on uplink grant in a downlink control information in the control channel (e.g. “The eNB may also indicate an OFDM symbol location ….. at which PUSCH transmission is started in a subframe through a UL grant scheduling the PUSCH. More generally, the eNB may indicate a gap size (or a transmission timing) from an OFDM symbol in which the DL grant/UL grant is transmitted to an OFDM symbol in which transmission of a scheduled PDSCH/PUSCH is started” [0164], which PUSCH is shared channel based on uplink grant. Furthermore, “The control information transmitted through the PDCCH will be referred to as downlink control information (DCI). The DCI includes resource allocation information for a UE or UE group and other control information” [0068]. Note that there are multiple options in the claim and only this option is considered here), wherein
at least one of OFDM symbols in the first control resource set is different from any OFDM symbol in the second control resource set,
a first number of OFDM symbols in the first control resource set is given by higher layer signaling, 
a second number of OFDM symbols in the second control resource set is given by the higher layer signaling, and
in a case that the control channel is monitored in the first control resource set, a first precoder granularity for the control channel is same as the first number of OFDM symbols for the first control resource set, 
in a case that the control channel is monitored in the second control resource set, a second precoder granularity for the control channel is same as the second number of OFDM symbols in the second control resource set, and the first precoder granularity is different from the second precoder granularity (e.g. Note that the remainder of this claim is similar to claim 7 except that this claim is a base station apparatus claim whereas claim 7 is a terminal device apparatus claim. Since transmitting by the base station is receiving by the terminal device, the same reasoning as applied to claim 7 applies here as well).

Regarding claim 9,  A communication method performed by a terminal device, the communication method comprising:
monitoring a first control resource set mapped to a first set of orthogonal frequency division multiplexing (OFDM) symbols in a slot and a second control resource set mapped to a second set of OFDM symbols in the slot for a control channel; and
transmitting a shared channel based on uplink grant in a downlink control information in the control channel, wherein
at least one of OFDM symbols in the first control resource set is different from any OFDM symbol in the second control resource set
a first number of OFDM symbols in the control resource set is given by higher layer signaling, 
a second number of OFDM symbols in the second control resource set is given by the higher layer signaling, and
in a case that the control channel is monitored in the first control resource set, a first precoder granularity for the control channel is same as the first number of OFDM symbols for the first control resource set, 
in a case that the control channel is monitored in the second control resource set, a second precoder granularity for the control channel is same as the second number of OFDM symbols in the second control resource set, and  the first precoder granularity is different from the second precoder granularity (e.g. Note that this claim is similar to claim 7 except that it is a method claim and thus the same reasoning as applied to claim 7 applies here as well).

Regarding claim 10,   A communication method performed by a base station device, the communication method comprising:
transmitting a first control resource set mapped to a first set of orthogonal frequency division multiplexing (OFDM) symbols in a slot and a second control resource set mapped to a second set of OFDM symbols in the slot for a control channel; and
receiving a shared channel based on uplink grant in a downlink control information in the control channel, wherein
at least one of OFDM symbols in the first control resource set is different from any OFDM symbol in the second control resource set
a first number of OFDM symbols in the first control resource set is given by a higher layer signaling, 
a second number of OFDM symbols in the second control resource set is given by the higher layer signaling, and
in a case that the control channel is monitored in the first control resource set, a first precoder granularity for the control channel is same as the first number of OFDM symbols in the first control resource set, and
in a case that the control channel is monitored in the second control resource set, a second precoder granularity for the control channel is same as the second number of OFDM symbols in the second control resource set and  the first precoder granularity is different from the second precoder granularity (e.g. Note that this claim is similar to claim 8 except that it is a method claim and thus the same reasoning as applied to claim 8 applies here as well).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMITRA GANGULY whose telephone number is (571)272-0813. The examiner can normally be reached 10 a.m to 6 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571 272 3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUMITRA GANGULY/Examiner, Art Unit 2411               

/JUNG H PARK/Primary Examiner, Art Unit 2411